ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                       Fennell v. Illinois Central R.R. Co., 2012 IL 113812




Caption in Supreme         WALTER FENNELL, Appellee, v. ILLINOIS CENTRAL RAILROAD
Court:                     COMPANY, Appellant.



Docket No.                 113812


Filed                      December 28, 2012
Rehearing denied           April 18, 2013


Held                       Where a Mississippi plaintiff who complained of exposure to asbestos
(Note: This syllabus       had worked for the Illinois Central Railroad in Mississippi, Louisiana,
constitutes no part of     Tennessee, and Alabama and filed an FELA action against the railroad in
the opinion of the court   Illinois, in which it did business and had offices, it was an abuse of
but has been prepared      discretion to deny a defense motion to dismiss under the interstate
by the Reporter of         doctrine of forum non conveniens where most of the witnesses were in
Decisions for the          Mississippi, even though it was argued that defendant’s attorneys in
convenience of the         Illinois had voluminous documents concerning defendant’s knowledge
reader.)                   about asbestos.


Decision Under             Appeal from the Appellate Court for the Fifth District; heard in that court
Review                     on appeal from the Circuit Court of St. Clair County, the Hon. Lloyd A.
                           Cueto, Judge, presiding.



Judgment                   Appellate court judgment reversed.
                           Circuit court order reversed.
                           Cause remanded with directions.
Counsel on               Thomas R. Peters, Michael C. Hermann and Kenneth L. Halvachs, of
Appeal                   Boyle Brasher LLC, of Belleville, for appellant.

                         William P. Gavin, of Belleville, and J. Timothy Eaton and Jonathan B.
                         Amarilio, of Shefsky & Froelich Ltd., of Chicago, for appellee.

                         Herbert L. Zarov, Richard F. Bulger and Gary A. Isaac, of Mayer Brown
                         LLP, of Chicago, for amici curiae Certainteed Corporation et al.

                         Brad A. Elward, of Heyl, Royster, Voelker & Allen, of Peoria, for amicus
                         curiae Illinois Defense Trial Counsel.

                         Robert A. Clifford, of Chicago (Robert P. Sheridan, of counsel), for
                         amicus curiae Illinois Trial Lawyers Association.


Justices                 JUSTICE FREEMAN delivered the judgment of the court, with opinion.
                         Justices Garman, Karmeier, Burke, and Theis concurred in the judgment
                         and opinion.
                         Chief Justice Kilbride dissented, with opinion, and dissented upon denial
                         of rehearing, with opinion.
                         Justice Thomas took no part in the decision.



                                           OPINION

¶1        The circuit court of St. Clair County denied the motion of defendant, Illinois Central
      Railroad Company, to dismiss a personal injury suit of plaintiff, William Fennell, based on
      interstate forum non conveniens. A divided panel of the appellate court affirmed. 2012 IL
      App (5th) 100504. This court allowed defendant’s petition for leave to appeal. Ill. S. Ct. R.
      315 (eff. Feb. 26, 2010). We now reverse the judgment of the appellate court and the order
      of the circuit court, and remand the cause to the circuit court with directions to dismiss the
      action in accordance with our Rule 187(c)(2) (Ill. S. Ct. R. 187(c)(2) (eff. Aug. 1, 1986)).

¶2                                      I. BACKGROUND
¶3        In October 2002, plaintiff, with over 80 additional named plaintiffs, brought an action
      under the Federal Employers’ Liability Act (FELA) (45 U.S.C. §§ 51-60 (2000)) against
      defendant in the circuit court of Jefferson County, Mississippi. Plaintiffs sought recovery for
      personal injuries they allegedly sustained as a result of exposure to “asbestos and asbestos-

                                                -2-
     containing products” while employed by defendant. Plaintiffs alleged negligence under
     FELA and a violation of the Locomotive Inspection Act (49 U.S.C. §§ 20701-20703 (2000)
     (LIA, formerly known as Boiler Inspection Act)).
¶4       In 2004, plaintiff answered a set of defendant’s interrogatories as follows. Plaintiff
     resided in Hazlehurst, Mississippi. Since 1970, plaintiff was employed by defendant as a
     brakeman, conductor, and engineer. Plaintiff stated that he was exposed to asbestos by
     working in defendant’s facilities, and by working around and riding in defendant’s diesel
     engines, box cars, and cabooses. Significantly, defendant’s Interrogatory 21 asked plaintiff
     whether his employment with defendant “ever require[d] him to work in Jefferson County,
     Mississippi.” Plaintiff answered that “in his duties with [defendant] he did work in Jefferson
     County and did work with and/or around asbestos and asbestos containing products.”
     Defendant’s Interrogatory 22 asked plaintiff to “identify by specific location (city, county,
     state)” where he was allegedly exposed to asbestos. Plaintiff answered that it was
     “impossible with complete accuracy to recount at this time each specific location” of his
     exposure to asbestos. Plaintiff concluded his answer by stating: “This interrogatory will be
     supplemented.” In 2006, on defendant’s motion, a Mississippi circuit court dismissed this
     consolidated action without prejudice.
¶5       In January 2009, plaintiff filed the instant complaint in the circuit court of St. Clair
     County, Illinois. Plaintiff again alleged negligence under FELA and a violation of LIA.
     Plaintiff alleged that he was employed by defendant from 1970 until 2007. During the course
     of his employment with defendant, plaintiff’s required work “caused him to be exposed to
     asbestos, diesel exhaust, sand, environmental tobacco smoke, toxic dusts, gases, and fumes
     which caused him to suffer permanent injuries to his lungs.”
¶6       Defendant propounded substantially the same set of interrogatories for the Illinois action
     as for the Mississippi action; plaintiff answered them in November 2009. Defendant’s
     Interrogatory 21 asked plaintiff: “did your duties ever require you to work in St. Clair
     County, Illinois?” He answered, in full: “Plaintiff has been to Mobile, Alabama[;] New
     Orleans, Louisiana[;] and Memphis, Tennessee. Plaintiff became an engineer in 1988.
     Engineer School in Homewood, Illinois for one month.” Defendant’s Interrogatory 22 again
     asked plaintiff to identify the specific locations where he was exposed to the substances
     alleged in his complaint. His full answer: “Plaintiff was mostly in and out of Jackson,
     Mississippi to Gulfport, Louisiana, and McComb[,] Mississippi.”
¶7       In May 2010, defendant filed a motion to dismiss the action pursuant to the interstate
     branch of the doctrine of forum non conveniens. See Ill. S. Ct. R. 187 (eff. Aug. 1, 1986).
     Defendant contended that Mississippi and not Illinois was the most convenient forum to try
     this case. The circuit court denied defendant’s motion to dismiss. The appellate court granted
     defendant’s petition for leave to appeal (Ill. S. Ct. R. 306(a)(2) (eff. Feb. 26, 2010)), and a
     divided panel of that court affirmed. 2012 IL App (5th) 100504. Justice Welch dissented,
     concluding as follows: “It is difficult, if not impossible, to find any nexus to Illinois, let alone
     to St. Clair County, in a forum non conveniens setting.” Id. ¶ 47 (Welch, J., dissenting).
¶8       Defendant appeals to this court. We granted the Illinois Association of Defense Trial
     Counsel leave to submit an amicus curiae brief in support of defendant. We granted


                                                 -3-
       Certainteed Corporation; Exxon Mobil Corporation; Ford Motor Company; General Electric
       Company; Riley Stoker Corporation; Rockwell Automation, Inc.; 3M Company; and Union
       Carbide Corporation leave to submit an amici curiae brief in support of defendant. We also
       granted the Illinois Trial Lawyers Association leave to submit an amicus curiae brief in
       support of plaintiff. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010). Additional pertinent background
       will be discussed in the context of our analysis of the issues.

¶9                                         II. ANALYSIS
¶ 10        Plaintiff alleges negligence under FELA, which applies to interstate railroads in their
       capacity as employers. See Koehler v. Illinois Central Gulf R.R. Co., 109 Ill. 2d 473, 476
       (1985). Preempting state tort remedies, FELA provides a statutory cause of action sounding
       in negligence for railroad employees’ workplace injuries. Norfolk Southern Ry. Co. v.
       Sorrell, 549 U.S. 158, 165 (2007) (quoting 45 U.S.C. § 51 (2000)).1 Federal and state courts
       exercise concurrent jurisdiction under FELA. 45 U.S.C. § 56 (2000). The permission granted
       by Congress to bring FELA claims in state courts may be exercised in any state in which the
       carrier is found doing business. See Miles v. Illinois Central R.R. Co., 315 U.S. 698, 702,
       705 (1942). In the case at bar, it is undisputed that defendant does business in Mississippi
       and Illinois, among other states. Thus, FELA confers jurisdiction on both Mississippi and
       Illinois.

¶ 11                           A. Forum Non Conveniens Principles
¶ 12        However, defendant contends that plaintiff’s FELA action should be dismissed as forum
       non conveniens in favor of a Mississippi forum. The doctrine of forum non conveniens
       assumes that there is more than one forum with the power to hear the case. Gridley v. State
       Farm Mutual Automobile Insurance Co., 217 Ill. 2d 158, 169 (2005); Foster v. Chicago &
       North Western Transportation Co., 102 Ill. 2d 378, 381-82 (1984). The doctrine allows a
       court to decline jurisdiction of a case, even though it may have proper jurisdiction over the
       subject matter and the parties, if it appears that another forum can better serve the
       convenience of the parties and the ends of justice. Gridley, 217 Ill. 2d at 169; Vinson v.
       Allstate, 144 Ill. 2d 306, 310 (1991). Illinois courts can apply the doctrine of forum non
       conveniens to FELA cases. Missouri ex rel. Southern Ry. Co. v. Mayfield, 340 U.S. 1, 5
       (1950); Foster, 102 Ill. 2d at 383.
¶ 13        Forum non conveniens is applicable on both an interstate and intrastate basis. In other
       words, the doctrine may be applied not only where the choice is between forums in different
       states, but also where the choice is between forums in the same state. The same
       considerations of convenience and fairness apply in deciding the question of the forum for
       trial. Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167, 176 (2003) (collecting cases).

               1
                Plaintiff also alleged a violation of LIA. That statute does not create a cause of action, but
       rather establishes a safety standard. The violation of that standard constitutes negligence per se
       under FELA. Coffey v. Northeast Illinois Regional Commuter R.R. Corp. (METRA), 479 F.3d 472,
       477 (7th Cir. 2007) (collecting cases).

                                                    -4-
       Specifically, the focus of interstate forum non conveniens, at issue in the case at bar, is
       whether the case is being litigated in the most appropriate state. See Eads v. Consolidated
       R. Corp., 365 Ill. App. 3d 19, 25 (2006); 3 Richard A. Michael, Illinois Practice § 14:1, at
       220 (2d ed. 2011). In granting an interstate forum non conveniens motion, the action must
       be dismissed because an Illinois circuit court lacks the power to transfer the action to the
       court of another state. 3 Richard A. Michael, Illinois Practice § 14:1, at 220 (2d ed. 2011).
       The dismissal is conditioned on the plaintiff timely filing the action in the other forum; and
       the defendant accepting service of process from that court, and waiving any available statute
       of limitations defense. Ill. S. Ct. R. 187(c)(2) (eff. Aug. 1, 1986).2
¶ 14        “The doctrine of forum non conveniens is founded in considerations of fundamental
       fairness and sensible and effective judicial administration.” Gridley, 217 Ill. 2d at 169.
       Although the doctrine has a long history, its general application crystalized following Gulf
       Oil Corp. v. Gilbert, 330 U.S. 501 (1947). Wieser v. Missouri Pacific R.R. Co., 98 Ill. 2d
359, 365 (1983). Illinois courts employ the analytical framework of Gulf Oil in forum non
       conveniens cases. See, e.g., Satkowiak v. Chesapeake & Ohio Ry. Co., 106 Ill. 2d 224, 228
       (1985); Foster, 102 Ill. 2d at 381-82; Jones v. Searle Laboratories, 93 Ill. 2d 366, 372-73
       (1982).
¶ 15        In Gulf Oil, the Court discussed private interest factors affecting the litigants and public
       interest factors affecting court administration. Private interest factors include: the
       convenience of the parties; the relative ease of access to sources of testimonial, documentary,
       and real evidence; the availability of compulsory process to secure attendance of unwilling
       witnesses; the cost to obtain attendance of willing witnesses; the possibility of viewing the
       premises, if appropriate; and all other practical considerations that make a trial easy,
       expeditious, and inexpensive. Gulf Oil, 330 U.S. at 508-09; Gridley, 217 Ill. 2d at 170
       (quoting First American Bank v. Guerine, 198 Ill. 2d 511, 516 (2002)); Vinson, 144 Ill. 2d
       at 310.
¶ 16        The relevant public interest factors include: the administrative difficulties caused when
       litigation is handled in congested venues instead of being handled at its origin; the unfairness
       of imposing jury duty upon residents of a community with no connection to the litigation;
       and the interest in having local controversies decided locally. Gulf Oil, 330 U.S. at 508-09;
       Vinson, 144 Ill. 2d at 311.
¶ 17        In determining whether the doctrine of forum non conveniens applies, the circuit court
       must balance the public and private interest factors. Gridley, 217 Ill. 2d at 169-70; Vinson,
       144 Ill. 2d at 310. The court does not weigh the private interest factors against the public
       interest factors. Rather, the court must evaluate the total circumstances of the case in
       determining whether the balance of factors strongly favors dismissal. See Gridley, 217 Ill.
2d at 170 (citing Guerine, 198 Ill. 2d at 518). “ ‘If central emphasis were placed on any one
       factor, the forum non conveniens doctrine would lose much of the very flexibility that makes


               2
                However, in granting an intrastate forum non conveniens motion, the circuit court transfers
       the action to the circuit court of the most convenient county. Ill. S. Ct. R. 187(c)(1) (eff. Aug. 1,
       1986).

                                                   -5-
       it so valuable.’ ” Dawdy, 207 Ill. 2d at 176 (quoting Piper Aircraft Co. v. Reyno, 454 U.S.
235, 249-50 (1981)).
¶ 18        A further consideration is deference to a plaintiff’s choice of forum. A plaintiff’s right
       to select the forum is substantial. Unless the factors weigh strongly in favor of transfer or
       dismissal, the plaintiff’s choice of forum should rarely be disturbed. However, the plaintiff’s
       choice is not entitled to the same weight or consideration in all cases. Dawdy, 207 Ill. 2d at
       173; Wieser, 98 Ill. 2d at 367. When a plaintiff chooses the home forum or the site of the
       accident or injury, it is reasonable to assume that the choice of forum is convenient.
       However, when the plaintiff is foreign to the chosen forum and when the action giving rise
       to the litigation did not occur in the chosen forum, the plaintiff’s choice of forum is accorded
       less deference. Gridley, 217 Ill. 2d at 170 (citing Dawdy, 207 Ill. 2d at 173-74). “A plaintiff’s
       ‘home forum’ for purposes of an interstate forum non conveniens motion is the plaintiff’s
       home State.” Kwasniewski v. Schaid, 153 Ill. 2d 550, 553 (1992).
¶ 19        Also, “courts have never favored forum shopping.” Dawdy, 207 Ill. 2d at 174. Decent
       judicial administration cannot tolerate forum shopping as a persuasive or even legitimate
       reason for burdening communities with litigation that arose elsewhere and should, in all
       justice, be tried there. Id. at 175. Indeed, “[a] concern animating our forum non conveniens
       jurisprudence is curtailing forum shopping by plaintiffs.” Guerine, 198 Ill. 2d at 521.
¶ 20        The defendant bears the burden of showing that the plaintiff’s chosen forum is
       inconvenient to the defendant and another forum is more convenient to all parties. The
       defendant cannot assert that the plaintiff’s chosen forum is inconvenient to the plaintiff.
       Langenhorst v. Norfolk Southern Ry. Co., 219 Ill. 2d 430, 444 (2006) (citing Guerine, 198
Ill. 2d at 518).
¶ 21        Although these controlling legal principles are generally recognized, each forum non
       conveniens case is unique and must be considered on its own facts. Langenhorst, 219 Ill. 2d
       at 443; Gridley, 217 Ill. 2d at 168; Satkowiak, 106 Ill. 2d at 228. The determination of a
       forum non conveniens motion lies within the sound discretion of the circuit court. On review,
       the circuit court’s determination will be reversed only if it can be shown that the court abused
       its discretion in balancing the relevant factors. Vinson, 144 Ill. 2d at 309; McClain v. Illinois
       Central Gulf R.R. Co., 121 Ill. 2d 278, 288 (1988); Satkowiak, 106 Ill. 2d at 228. An abuse
       of discretion will be found where no reasonable person would take the view adopted by the
       circuit court. Langenhorst, 219 Ill. 2d at 442; Gridley, 217 Ill. 2d at 169.

¶ 22                          B. Application of Controlling Principles
¶ 23      The circuit court denied defendant’s motion to dismiss in a memorandum order. The
       court ruled that it would be a convenient forum based on several findings: (1) substantial
       documentary evidence, critical to plaintiff’s case, is located a short distance from the St.
       Clair County courthouse; (2) in-court testimony of two important witnesses for plaintiff
       would be available if the case were tried in Illinois, but unavailable if the case were tried in
       Mississippi; (3) St. Clair County is closer than Mississippi for plaintiff’s expert witness from
       Chicago; (4) the citizens of St. Clair County “have an interest in traveling asbestos and other
       harmful substances”; and (5) the circuit court of St. Clair County “no longer has congested

                                                 -6-
       trial dockets.”
¶ 24        Without belaboring the point, the circuit court failed to recognize several private and
       public interest factors in its analysis. “The discretion to be exercised in ruling on a forum non
       conveniens motion is that of the trial court.” Fender v. St. Louis Southwestern Ry. Co., 49
Ill. 2d 1, 4 (1971). Accordingly, we remind our trial courts to include all of the relevant
       private and public interest factors in their analyses. See Guerine, 198 Ill. 2d at 520. We
       conclude that the circuit court abused its discretion in denying defendant’s forum non
       conveniens motion to dismiss for the following reasons.
¶ 25        Initially, the circuit court failed to recognize that plaintiff originally filed his action in a
       Mississippi circuit court, and the action was dismissed without prejudice. However, instead
       of refiling in his first choice of forum, plaintiff refiled in an Illinois court. Nothing in the
       record suggests that the parties’ ability to conduct discovery and engage in other pretrial
       matters was unduly hampered by proceeding in the Mississippi circuit court. Based on this
       circumstance alone, the circuit court of St. Clair County should have accorded diminished
       deference in its forum non conveniens analysis to what was plaintiff’s second choice of
       forum. See Peile v. Skelgas, Inc., 163 Ill. 2d 323, 344 (1994); Bruce v. Atadero, 405 Ill. App.
3d 318, 328-31 (2010); Wagner v. Eagle Food Centers, Inc., 398 Ill. App. 3d 354, 360-62
       (2010).
¶ 26        Further, plaintiff does not reside in Illinois, and the cause of action did not arise in
       Illinois. Thus, for this reason alone, as the circuit court recognized, plaintiff’s choice of an
       Illinois forum is entitled to less deference. See Gridley, 217 Ill. 2d at 170; Wieser, 98 Ill. 2d
       at 367-68. After balancing all of the relevant factors, granting far less deference to plaintiff’s
       chosen Illinois forum, it is clear that those factors strongly favor dismissal in favor of a
       Mississippi forum.
¶ 27        Turning to the private interest factors, we begin with the convenience of the parties.
       Plaintiff resides in Hazlehurst, Mississippi, and defendant maintains offices in Memphis,
       Tennessee. Defendant contends that trial in Mississippi is substantially more convenient than
       in St. Clair County, Illinois, for the parties and witnesses. Defendant observes that plaintiff
       lives less than 25 miles from the circuit court of Copiah County, Mississippi, but is more
       than 530 miles from the circuit court of St. Clair County, located in Belleville, Illinois.3
       However, defendant cannot assert that plaintiff’s chosen forum is inconvenient for him. See
       Guerine, 198 Ill. 2d at 518.
¶ 28        We next consider the relative ease of access to testimonial, documentary, and other
       evidence. Plaintiff’s answers to defendant’s interrogatories disclose 13 or 14
       individuals—treating physicians, coworkers and family members—who are potential
       witnesses residing in Mississippi. Indeed, almost no one connected with plaintiff’s side of
       the case resides in Illinois. The circuit court failed to recognize these many potential
       Mississippi witnesses in its analysis.
¶ 29        Before this court, plaintiff contends that the location of these witnesses should be given
       little weight because we do not know which of them will actually testify and what their

               3
                We may take judicial notice of mileage distances. Dawdy, 207 Ill. 2d at 177.

                                                   -7-
       testimony would actually be. We disagree. Requiring extensive investigation prior to
       deciding a forum non conveniens motion would defeat the purpose of the motion. Gridley,
       217 Ill. 2d at 167 (citing Piper Aircraft, 454 U.S. at 258-59).
¶ 30        The circuit court did observe, without explanation, that “two of the most important
       witnesses to the plaintiff’s case will testify live if the case stays in St. Clair County but won’t
       if the case is transferred to Mississippi.” Lyndle Burton, defendant’s manager of industrial
       hygiene, works and resides in Illinois, and Charles Garrett, one of defendant’s senior risk
       mitigation managers, works and resides in Tennessee.
¶ 31        This finding is unreasonable. In an affidavit, Garrett stated that a trial in the circuit court
       of Copiah County, Mississippi, would be “substantially more convenient” for him than a trial
       in the circuit court of St. Clair County. In any event, since Burton and Garrett are defendant’s
       employees, it is unlikely that plaintiff would have difficulty in securing the attendance of
       these witnesses at a trial in Mississippi. See Gridley, 217 Ill. 2d at 174; Jones, 93 Ill. 2d at
       374.
¶ 32        The circuit court found that a “Dr. Schorfeld [sic] of Chicago, Illinois is closer to St.
       Clair County than Mississippi.” The record shows that plaintiff filed the instant complaint
       on January 15, 2009. In a February 11, 2009, report addressed to plaintiff’s attorneys, Alvin
       J. Schonfeld, D.O., of Chicago, rendered an opinion on plaintiff’s medical condition.
¶ 33        We acknowledge that a trial in Mississippi would require Dr. Schonfeld to travel from
       Chicago to Mississippi. However, courts are cautious not to give undue weight to the fact
       that a plaintiff’s expert witness maintains an office in the plaintiff’s chosen forum. To do so
       would allow a plaintiff to easily frustrate the forum non conveniens principle by selecting an
       expert witness in what would actually be an inconvenient forum. Bland v. Norfolk & Western
       Ry. Co., 116 Ill. 2d 217, 227 (1987) (collecting cases); see Laverty v. CSX Transportation,
       Inc., 404 Ill. App. 3d 534, 539 (2010).
¶ 34        As an expert witness, Dr. Schonfeld would be compensated for any inconvenience
       regarding travel. Eads, 365 Ill. App. 3d at 31-32; accord Hulsey v. Scheidt, 258 Ill. App. 3d
567, 577 (1994) (“a compensated expert would be more inclined to testify wherever
       instructed”). However, all other workplace and medical witnesses are in Mississippi. Those
       witnesses are not available through compulsory process, and bringing any willing witnesses
       to St. Clair County would be costly. The residence of plaintiff, the situs of the injury, and the
       location of these witnesses all weigh in favor of the convenience of Mississippi over Illinois.
       See, e.g., McClain, 121 Ill. 2d at 290-91; Wieser, 98 Ill. 2d at 368-69.
¶ 35        While defendant emphasizes the preponderance of witnesses located in Mississippi,
       plaintiff emphasizes the ease of access to documentary evidence in Illinois. In his
       memorandum in opposition to defendant’s forum non conveniens motion to dismiss, plaintiff
       alleged that defendant’s law firm has represented defendant in FELA asbestos litigation for
       more than 20 years in courts in Illinois, Kentucky, Tennessee, Mississippi, and Louisiana.
       Further, throughout those years, defendant’s law firm has collected many key original
       documents that are relevant to the instant case. Plaintiff contended that he chose St. Clair
       County to file suit because this voluminous evidence is stored at the offices of defendant’s
       law firm located in Belleville, St. Clair County. In its order denying defendant’s forum non


                                                   -8-
       conveniens motion to dismiss, the circuit court found that “just 5 miles from the St. Clair
       County Courthouse there exists almost 80 years of relevant evidence as to the defendant’s
       knowledge of the exposure to asbestos and other harmful substances. This evidence is critical
       to the plaintiff’s case.”
¶ 36        However, we recognize that the location of documents, records and photographs has
       become a less significant factor in forum non conveniens analysis in the modern age of
       Internet, email, telefax, copying machines, and world-wide delivery services, since those
       items can now be easily copied and sent. Erwin v. Motorola, Inc., 408 Ill. App. 3d 261, 281
       (2011) (collecting cases). We conclude that the ease of accessing these documents does not
       outweigh the substantial inconvenience of requiring distant witnesses to travel to Illinois.
¶ 37        Another private interest factor is the possibility of viewing the premises, if appropriate.
       This convenience factor is not concerned with the necessity of viewing the premises, but
       rather is concerned with the possibility of a view, if appropriate. Dawdy, 207 Ill. 2d at 178
       (citing Gulf Oil, 330 U.S. at 508). This possibility is an important consideration in ruling on
       a forum non conveniens motion. We observe that the appropriateness or necessity of viewing
       the premises is a decision left within the discretion of the circuit court at trial. Id. at 179.
¶ 38        In the instant case, defendant presented argument on this factor before the circuit court.
       However, that court did not mention it in its analysis. Before this court, the parties disagree
       on the weight this factor should receive.
¶ 39        If the instant case were tried in St. Clair County, and the circuit court determines that
       viewing the premises is appropriate or necessary, it would be irrational for a jury composed
       of St. Clair County residents to travel to Mississippi or Louisiana to view the premises, when
       such viewing could be accomplished more expeditiously if this case were tried in
       Mississippi. See Dawdy, 207 Ill. 2d at 179; Laverty, 404 Ill. App. 3d at 538 (dismissing
       action in favor of Michigan; possibility of viewing location of alleged asbestos exposure).
¶ 40        We next weigh all other practical considerations that make a trial easy, expeditious, and
       inexpensive. The circuit court did not recognize any additional private interest factors. Before
       this court, plaintiff observes that both his counsel and defendant’s counsel maintain offices
       in St. Clair County. Plaintiff posits: “It therefore seems rather odd for defendant to claim that
       [it] is inconvenient for it to try a case where its attorneys are located.” However, little weight
       should be accorded this consideration. See Dawdy, 207 Ill. 2d at 179; Quaid v. Baxter
       Healthcare Corp., 392 Ill. App. 3d 757, 772 (2009).
¶ 41        In sum, plaintiff resides in Mississippi; the alleged exposure occurred in Mississippi and
       Louisiana; the vast majority of the identified witnesses, including the treating physicians, are
       located in Mississippi and are not subject to Illinois subpoenas; and a jury view of the
       premises would occur outside of Illinois. On the whole, we conclude that the private interest
       factors weigh heavily in favor of the convenience of a Mississippi forum over an Illinois
       forum.
¶ 42        The relevant public interest factors include judicial administration and court congestion,
       imposing jury duty on the residents of a community that is unrelated to the litigation, and the
       local interest in local controversies. Vinson, 144 Ill. 2d at 311 (quoting Gulf Oil, 330 U.S.
       at 508-09). We quote in full the circuit court’s analysis of the public interest factors:

                                                  -9-
                     “The citizens of St. Clair County have an interest in traveling asbestos and other
                 harmful substances. Finally, St. Clair County no longer has congested trial dockets.
                 In fact, there are so few trials that as a matter of policy in Courtroom 404 if the
                 attorneys agree on a jury week they get it. Guaranteed!”
       The circuit court’s balancing of the public interest factors represents an abuse of discretion.
¶ 43        Although the court congestion factor, by itself, is relatively insignificant, this court has
       repeatedly recognized that it is appropriate to consider the congested conditions of the docket
       in the plaintiff’s chosen forum. Dawdy, 207 Ill. 2d at 181; Wieser, 98 Ill. 2d at 372-73
       (collecting cases). Defendant presents official statistical data indicating that the docket of the
       circuit court of St. Clair County is more congested than that of the circuit court of Copiah
       County, Mississippi. However, as plaintiff observes, these gross filing statistics fail to
       address the relative size of each judicial system and the speed of disposition in each forum.
       Thus, we do not take this factor into account in our analysis.
¶ 44        Although the circuit court does not view its case load as congested, the other public
       interest factors weigh heavily against Illinois as the appropriate forum for this case. We
       assume, arguendo, that St. Clair County residents “have an interest in traveling asbestos and
       other harmful substances.”
                 “However, this does not necessarily mean that any time such a relationship exists, the
                 chosen forum is appropriate. To so hold would certainly cast doubt upon the
                 continued vitality of the forum non conveniens doctrine. This is not the test. If so, any
                 time there is a ‘relevant connection’ between the forum and the litigation, defendant
                 would be subject to suit in that forum regardless of the inconvenience. This result is
                 contrary to the purpose of the doctrine, which is to avoid litigation in an unduly
                 inconvenient forum.” Jones, 93 Ill. 2d at 377.
       The public interest requires that causes which are without significant factual connections to
       particular forums be dismissed in favor of, or transferred to, convenient forums. This insures
       that those jurisdictions are not unfairly burdened with litigation in which they have no
       interest or connection. See Bland, 116 Ill. 2d at 228.
¶ 45        This court has repeatedly described the burdens of litigation carried by the public:
                     “Jury duty constitutes a burden to the citizens of a county who must serve on the
                 jury. The county in which the trial is held is financially burdened by the payment of
                 jurors’ fees and by providing court personnel and court facilities. The court system
                 of this State is also burdened by the necessity to provide judicial personnel and the
                 machinery for appellate review.” Wieser, 98 Ill. 2d at 371.
       Accord Satkowiak, 106 Ill. 2d at 232 (“Illinois taxpayers should not be obligated to pay for
       litigation which is unrelated to Illinois any more than Illinois citizens should be burdened by
       sitting on juries in these cases.”). Indeed, what this court observed in Wieser applies in this
       case: “Already this case has been considered by the circuit court of St. Clair County, the
       appellate court, and this court. There is no justification for imposing the burden of this
       litigation upon the judicial system of Illinois and of St. Clair County.” Wieser, 98 Ill. 2d at
       371.
¶ 46        If Illinois had any relevant or practical connection with this litigation, then it would have

                                                  -10-
       an interest in providing a forum. However, plaintiff resides in Mississippi, works in
       Mississippi, and was allegedly exposed to asbestos in Mississippi or Louisiana. Illinois’ only
       connection with this lawsuit is: the offices of the parties’ counsel; accessible and
       transportable documents in the possession of defendant’s counsel; and a compensated expert
       witness for plaintiff. This does not provide a significant factual connection with the instant
       case to justify imposition of the burdens of the litigation upon the citizens and court system
       of St. Clair County and Illinois. See Bland, 116 Ill. 2d at 229. “This court has consistently
       held that a case should not be tried in a forum that has no significant factual connections to
       the cause of action.” Foster, 102 Ill. 2d at 383 (collecting cases). Rather, this dispute has
       significant connections to Mississippi, and residents of that state would certainly have an
       interest in having this localized controversy decided “at home.” See, e.g., Vinson, 144 Ill. 2d
       at 313; McClain, 121 Ill. 2d at 291.
¶ 47       We observe plaintiff’s contention that Illinois has an interest in this lawsuit because
       defendant conducts business in Illinois. We disagree. It is assumed on a forum non
       conveniens motion that the plaintiff’s chosen forum is a proper venue for the action. If
       defendant did no business in St. Clair County, that county would have been an improper
       venue for the case. Accordingly, a forum non conveniens motion causes a court to look
       beyond the criteria of venue when it considers the relative convenience of a forum. Merely
       conducting business in St. Clair County does not affect the forum non conveniens issue. See
       Dawdy, 207 Ill. 2d at 182; Vinson, 144 Ill. 2d at 311; Bland, 116 Ill. 2d at 226.
¶ 48       In sum, the weight of the private interest factors greatly favors Mississippi. The weight
       of the public interest factors greatly favors Mississippi. Further, the deference to plaintiff’s
       choice of an Illinois forum is significantly lessened because: (1) Illinois was plaintiff’s
       second choice of forum; and (2) plaintiff does not reside in Illinois and the action did not
       arise here. Considering all relevant private and public interests, we conclude that the balance
       of factors strongly favors dismissal in favor of a Mississippi forum.
¶ 49       This determination rested within the discretion of the circuit court, subject to reversal
       only upon a showing of abuse, i.e., that no reasonable person would take the circuit court’s
       position. See Gridley, 217 Ill. 2d at 169. We conclude that this standard was met in this case.
       Accordingly, we hold that the circuit court abused its discretion in denying defendant’s forum
       non conveniens motion to dismiss in favor of a Mississippi forum.

¶ 50                                     III. CONCLUSION
¶ 51      For the foregoing reasons, the judgment of the appellate court and the order of the circuit
       court of St. Clair County are reversed, and the cause is remanded to the circuit court of St.
       Clair County with directions to dismiss this action in accordance with Supreme Court Rule
       187(c)(2) (Ill. S. Ct. R. 187(c)(2) (eff. Aug. 1, 1986)).

¶ 52      Appellate court judgment reversed.
¶ 53      Circuit court order reversed.
¶ 54      Cause remanded with directions.


                                                -11-
¶ 55        CHIEF JUSTICE KILBRIDE, dissenting:
¶ 56        I disagree with the majority’s decision reversing the appellate and circuit court judgments
       in this case. In my view, the appellate court correctly held that the circuit court did not abuse
       its discretion in denying defendant’s forum non conveniens motion. Accordingly, I
       respectfully dissent.
¶ 57        In deciding a forum non conveniens motion, the trial court balances private and public
       interest factors. Gridley v. State Farm Mutual Automobile Insurance Co., 217 Ill. 2d 158,
       169-70 (2005). The private interest factors include: (1) convenience of the parties; (2) the
       relative ease of access to testimonial, documentary, and real evidence; and (3) any other
       practical considerations making trial easy, expeditious, and inexpensive. First American
       Bank v. Guerine, 198 Ill. 2d 511, 516 (2002). The public interest factors include: (1) the
       interest in deciding controversies locally; (2) the unfairness of placing the expense of a trial
       and the burden of jury service on the residents of a county that has little connection to the
       litigation; and (3) the administrative difficulties imposed by adding litigation to already
       congested court dockets. Guerine, 198 Ill. 2d at 516-17.
¶ 58        The defendant has the burden of showing the private and public interest factors “strongly
       favor” the defendant’s choice of forum. Langenhorst v. Norfolk Southern Ry. Co., 219 Ill.
2d 430, 444 (2006). The defendant is required to show that the plaintiff’s chosen forum is
       inconvenient for the defendant and that another forum would be more convenient for all
       parties. Guerine, 198 Ill. 2d at 518. The defendant cannot assert that the plaintiff’s chosen
       forum is inconvenient for the plaintiff. Guerine, 198 Ill. 2d at 518.
¶ 59        “This court has repeatedly noted that the forum non conveniens doctrine gives courts
       discretionary power that should be exercised only in exceptional circumstances when the
       interests of justice require a trial in a more convenient forum.” (Emphasis in original.)
       Langenhorst, 219 Ill. 2d at 442. The trial court’s decision on a forum non conveniens motion
       will be reversed only if the trial court abused its discretion in balancing the relevant factors.
       Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167, 176-77 (2003). An abuse of discretion
       occurs when no reasonable person would take the trial court’s view. Dawdy, 207 Ill. 2d at
       177.
¶ 60        The analysis must begin by acknowledging that plaintiff’s choice of the Illinois forum
       is entitled to deference. A plaintiff’s right to choose the forum is substantial and it should
       rarely be disturbed unless the other factors strongly favor transfer. Dawdy, 207 Ill. 2d at 173.
       The plaintiff’s choice of forum receives “ ‘somewhat less deference when neither the
       plaintiff’s residence nor the site of the accident or injury is located in the chosen forum.’ ”
       Langenhorst, 219 Ill. 2d at 442-43 (quoting Guerine, 198 Ill. 2d at 517). Although the
       plaintiff’s residence and the site of the injury are not located in Illinois, his choice of forum
       is, nevertheless, still entitled to deference. “ ‘[W]hile the deference to be accorded to a
       plaintiff regarding his choice of forum is less when the plaintiff chooses a forum other than
       where he resides *** nonetheless the deference to be accorded is only less, as opposed to
       none.’ ” (Emphases in original.) Guerine, 198 Ill. 2d at 518 (quoting Elling v. State Farm
       Mutual Automobile Insurance Co., 291 Ill. App. 3d 311, 318 (1997)).


                                                 -12-
¶ 61        The first private interest factor is the convenience of the parties. As noted, the defendant
       cannot assert that the plaintiff’s chosen forum is inconvenient for the plaintiff. Rather, the
       defendant must show the chosen forum is inconvenient for the defendant. Guerine, 198 Ill.
2d at 518. Defendant has offices in Memphis, Tennessee. While defendant contends a trial
       in Mississippi would be more convenient for its representatives, the distance those
       representatives would have to travel is similar whether the trial is held in Illinois or
       Mississippi. As noted by the appellate court, the distance between Memphis and the
       Mississippi forum is 245 miles and the distance between Memphis and the Illinois forum is
       268 miles. Overall, this factor does not clearly favor either forum.
¶ 62        The next factor is the relative ease of access to testimonial, documentary, and other
       evidence. Plaintiff disclosed 13 potential witnesses residing in Mississippi, including his
       family members, coworkers, and treating physicians. The record, however, does not disclose
       whether plaintiff actually intends to call those witnesses to testify and what their testimony
       might be. Further, the treating physicians are located in Mississippi, but it has been
       recognized that “physicians seldom testify in person.” Roberts v. Illinois Power Co., 311 Ill.
       App. 3d 458, 463 (2000). The use of evidence depositions may obviate the need for them to
       testify at trial. Roberts, 311 Ill. App. 3d at 465.
¶ 63        The plaintiff’s expert witness, Dr. Schonfeld, lives in Chicago. A trial in St. Clair County
       would be substantially more convenient for him. While the convenience of a plaintiff’s
       expert witness should not be given undue weight (Bland v. Norfolk & Western Ry. Co., 116
Ill. 2d 217, 227 (1987)), that does not mean it should be given no weight at all.
¶ 64        The other potential witnesses are Charles Garrett, one of defendant’s senior risk
       mitigation managers, and Lyndle Burton, defendant’s manager of industrial hygiene. Garrett
       is located in Memphis, Tennessee. As previously noted, the Illinois and Mississippi forums
       are similarly convenient for witnesses located in Memphis. Burton resides in Homewood,
       Illinois. A trial in St. Clair County would be substantially more convenient for him.
¶ 65        Plaintiff has also identified as critical evidence documents and physical exemplars stored
       at the offices of defendant’s attorneys in Belleville, Illinois. The trial court observed that
       “just 5 miles from the St. Clair County Courthouse there exists almost 80 years of relevant
       evidence as to the defendant’s knowledge of the exposure to asbestos and other harmful
       substances. This evidence is critical to the plaintiff’s case.” Plaintiff asserts it would be
       difficult to transport those documents given their volume. Further, some of the documents
       are ancient and fragile, and they cannot be copied legibly. Plaintiff also asserts physical
       exemplars of asbestos-containing materials would be difficult to transport because they are
       considered hazardous materials. I agree with the appellate court that while transporting the
       documents and physical evidence to the Mississippi forum would not be impossible, it would
       certainly be more convenient to present them at a trial in St. Clair County. On balance, the
       ease of access to testimonial, documentary, and other evidence does not strongly favor either
       forum.
¶ 66        As for other practical considerations, I do not believe the possibility of a jury view of the
       injury site should be given significant weight in this case. The plaintiff did not suffer a site-
       specific injury. His injury occurred while working aboard moving trains over his 37-year


                                                 -13-
       career. It is extremely doubtful that any premises where plaintiff worked is in the same
       condition as when he was exposed to toxic substances. See Langenhorst, 219 Ill. 2d at 448-
       49 (jury view of accident site was not appropriate given that the site was substantially
       changed and a view as it existed on the occurrence date was not possible). Given the
       circumstances of this case, a jury view of the injury site would likely not be appropriate.
¶ 67        Plaintiff observes that both parties in this case are represented by attorneys based in St.
       Clair County. Although little weight is given to the location of the parties’ attorneys (Dawdy,
       207 Ill. 2d at 179), that factor favors trial in St. Clair County. On balance, I do not believe
       the private interest factors strongly favor either forum.
¶ 68        The first public interest factor is the interest in deciding local controversies locally. On
       this factor, the appellate court aptly observed that “this case does not involve a controversy
       of a particularly local nature. The plaintiff seeks relief under two federal statutory schemes
       from a defendant who operates rail lines in multiple states. This is not the type of inherently
       local controversy that must be resolved in either Mississippi or Illinois.” I agree that this
       factor does not favor either forum.
¶ 69        The trial court observed that “[t]he citizens of St. Clair County have an interest in
       traveling asbestos and other harmful substances.” The defendant has train operations in
       Illinois and maintains a corporate presence in Illinois. Given those facts, I believe Illinois has
       a sufficient interest in this case to justify the expense of trial and the imposition of jury duty
       on its citizens.
¶ 70        Additionally, this case does not impose administrative difficulties by adding litigation
       to already congested court dockets. In this case, the trial court specifically stated, “St. Clair
       County no longer has congested trial dockets. In fact, there are so few trials that as a matter
       of policy in Courtroom 404 if the attorneys agree on a jury week they get it. Guaranteed!”
       This court has held that the trial court is in a better position to assess the burdens of its own
       docket. Langenhorst, 219 Ill. 2d at 451. Further, “[c]ourt congestion is a relatively
       insignificant factor, especially where the record does not show the other forum would resolve
       the case more quickly.” Guerine, 198 Ill. 2d at 517. There is no evidence showing that the
       Mississippi forum would resolve this case more quickly.
¶ 71        In sum, the plaintiff has a substantial interest in choosing the forum where his rights will
       be vindicated. Langenhorst, 219 Ill. 2d at 452. After reviewing the relevant private and
       public interest factors, I believe they are fairly evenly balanced. At most, they may slightly
       favor trial in Mississippi. The defendant, however, has not met its burden of showing those
       factors “strongly favor” the Mississippi forum. This is not a case involving “exceptional
       circumstances when the interests of justice require a trial in a more convenient forum.”
       (Emphasis in original.) Langenhorst, 219 Ill. 2d at 442.
¶ 72        The trial court’s decision on this forum non conveniens motion is entitled to substantial
       deference. The defendant has not shown that no reasonable person could take the view
       adopted by the trial court. Based on the facts of this case, I agree with the appellate court that
       the trial court did not abuse its discretion in denying the motion to dismiss based on forum
       non conveniens. I, therefore, respectfully dissent.



                                                 -14-
                          Separate Opinion Upon Denial of Rehearing

¶ 73         CHIEF JUSTICE KILBRIDE, dissenting upon denial of rehearing:
¶ 74         I would allow rehearing to address the plaintiff’s arguments raised in his petition for
       rehearing. The plaintiff observes that this court’s opinion faults the trial court for failing to
       consider several factors in deciding the forum non conveniens motion. In its opinion, this
       court reminds trial courts to “include all of the relevant private and public interest factors in
       their analyses.” (Emphasis in original.) 2012 IL 113812, ¶ 24. Given the lack of
       comprehensive findings, plaintiff asks this court to remand to the trial court for a more
       thorough decision considering all forum non conveniens factors.
¶ 75         I agree that remanding to the trial court for more detailed findings would be consistent
       with our precedent. This court reviews a trial court’s decision on a forum non conveniens
       motion for abuse of discretion. Vinson v. Allstate, 144 Ill. 2d 306, 309 (1991). As noted in
       this court’s opinion, “ ‘[t]he discretion to be exercised in ruling on a forum non conveniens
       motion is that of the trial court.’ ” 2012 IL 113812, ¶ 24 (quoting Fender v. St. Louis
       Southwestern Ry. Co., 49 Ill. 2d 1, 4 (1971)). The trial court’s decision will be reversed only
       if it abused its discretion in balancing the relevant factors. Vinson, 144 Ill. 2d at 309. The trial
       court’s exercise of its discretion cannot be reviewed adequately when several of the forum
       non conveniens factors are not included in the analysis. The trial court did not exercise its
       discretion or balance those factors.
¶ 76         Under these circumstances, I believe this court should remand to the trial court for
       express findings on the omitted factors rather than the majority’s judgment that simply
       reverses the trial court’s decision. A remand to the trial court for findings on the omitted
       forum non conveniens factors would also be consistent with this court’s reminder to trial
       courts to include all factors in the analysis.
¶ 77         Additionally, plaintiff observes that the record does not include a transcript of the hearing
       in the trial court. At the hearing, the trial court may have made findings on some of the
       factors omitted from its written decision. The trial court may have exercised its discretion
       in reviewing those factors, but failed to include them in its written order. Defendant, as the
       appellant, has the burden of presenting a sufficiently complete record for review. In re
       Marriage of Gulla, 234 Ill. 2d 414, 422 (2009). Any doubts arising from the incompleteness
       of the record must be resolved against the appellant. Corral v. Mervis Industries, Inc., 217
Ill. 2d 144, 157 (2005). Thus, any doubt on the factors omitted from the trial court’s written
       order should be resolved against defendant for failing to present a complete record of the
       hearing on the forum non conveniens motion. In its opinion, however, this court holds many
       of those factors weigh in favor of finding the trial court abused its discretion.
¶ 78         Overall, I believe plaintiff’s petition for rehearing presents important points not
       considered in this court’s opinion. I would allow rehearing to address plaintiff’s arguments.
       Accordingly, I dissent from the denial of the petition for rehearing and reaffirm my prior
       dissent from the majority opinion.




                                                  -15-